        
        
    (;+,%,7%
        
        
    
                               EVANS ADJUSTERS
                                                                           119, Underhill Road,
                                                                           Mill Valley, CA 94941
                                                                          Phone: 415-381-9223
                                                                             Fax: 415-388-6510
                                                                         PSEvans@comcast.net



                                   PETER S. EVANS
                                     Curriculum Vitae

PROFESSIONAL EXPERIENCE

Evans Adjusters                                                                     2003 -

   Executive General Adjuster/Owner
      Large/complex loss adjuster, First party claims
      Appraiser or Umpire for Policy Appraisals
      Consultant/Expert Witness in disputed matters.
      California License #2D26665
      Washington License #749072
      Arizona License #1094830
      Texas License #1759390 (Lapsed 2014)

The ASU Group, Novato, CA (Successor to D.L. Glaze Co.)                             1999-2003

   Vice President General Adjuster Operations/Executive General Adjuster
      Responsible for supervision of adjusters and promotion of all aspects of the business,
      with special emphasis on property lines.
       Executive General Adjuster involved in property related losses of all types.
       Director, ASU Group General Adjuster program
      Consultation with attorneys and retention as expert for file review, deposition and
      testimony on claims handling practices in First Party and Concurrent Causation cases.
       Appraiser or Umpire when selected for Insurance Code 2071 Appraisals.

       Speaker/panelist at educational Seminars and Conferences, including the following
       groups:
          Loss Executives Association
          National Forum for Property Loss Professionals
          Property Loss Research Bureau
          California Association of Independent Insurance Adjusters
          Property Claims Association of the Pacific
          San Francisco Insurance Claims Forum
          R.I.M.S. Santa Clara Valley Chapter
          Defense Research Institute
          A.B.A. – T.I.P.S. Section
          Claims Conference of Northern California
          U.S. Dept of Commerce, Hurricane Mitch Insurance Conference, El Salvador
          U.S. Delegate to OECD Insurance Committee, Paris, France

D. L. Glaze Company, Inc., Mill Valley, CA                                          1978-1999
    Executive Vice President/Executive General Adjuster
        Duties and responsibilities as above.
                                    PETER S. EVANS
                                       Curriculum Vitae
                                           Page Two


Cunningham, Hart & Co., Chartered Loss Adjusters, London, England                    1975-1978
   Senior adjuster
      Involved predominantly with First Party and Bond Losses.

Chandler, Hargreaves, Whittall & Co., Lloyds’ Brokers, London, England               1974-1975
   Senior Claims Broker

Bishop, Skinner & Co., Ltd, Insurance Brokers, London, England                       1972-1974
   Account/Claims Executive

Hart & Co., Chartered Loss Adjusters, London, England                                1967-1972
   First Party Claims Adjuster

Bland Welch & Co., Lloyds’ Brokers, London, England                                  1964-1967
   Placing Broker at Lloyds’

General Accident Fire & Life Assurance Corporation, London, England                  1963-1964
   Insurance Trainee

EDUCATION

General Certificate of Education – Advanced Level, Ardingly College, Sussex, England


PROFESSIONAL AFFILIATIONS

   Registered Professional Adjusters (Founding Director)
   Leading International Property Adjusters
   Loss Executives Association (Associate Member)
   Property Claims Association of the Pacific (President 1994-1995)
   California Association of Independent Insurance Adjusters (President 1999-2000)
   National Association of Independent Insurance Adjusters (2004 – 2014)
   Federation of Defense & Corporate Counsel (Associate Member)

PERSONAL

   Married, two sons
   Interests – outdoor sports, sailing and yacht racing.
